DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Response to Amendment
The amendment filed June 21, 2022 has been entered.  Claims 1-2, 5-7, 9, 11, 13-14, 17-19 have been amended.  Claims 3-4, 8, 10, 15-16 and 20 are withdrawn.  Claim 12 is canceled.  Currently, claims 1-2, 5-7, 9, 11, 13-14 and 17-19 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 9, 11, 13-14 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 objected to because of the following informalities:  Lines 6-7 recite “the longitudinal axis of the connector” and should state, “a longitudinal axis of the connector”.  Line 12 recites “the longitudinal axis of the strain relief device” and should state, “a longitudinal axis of the strain relief device”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  Line 7 recites “the longitudinal axis of the connector” and should state, “a longitudinal axis of the connector”.  Line 14 recites “the longitudinal axis of the strain relief device” and should state, “a longitudinal axis of the strain relief device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 4-5 recites, “a strain relief device of longitudinal axis integrated with the connector”.  This limitation is unclear.
Claim 19 is rejected to for being dependent on claim 18 and failing to remedy the deficiencies of claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 14 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 1, 13 and 18 for which claims 2, 14, 19 depend on, respectively, have been amended to specifically recite a “through hole” embodiment.  Claims 2, 14 and 19, which originally further limited the claim to either a through hole, a notch, or a protuberance, no longer further limit the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9, 11, 13-14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasircoglu (US Pat 5,626,491).
Regarding claims 1-2, 5-7, 9, 11, 13-14, 17-19, Hasircoglu discloses a device and method of manufacturing comprising: at least one conductive wire 82; and a connector (fig. 1) comprising a strain relief device integrated with the connector and extending longitudinally along an axis from one end of the connector and essentially parallel to the longitudinal axis of the connector (E.N. claims do not define the axis and longitudinal axis), and the strain relief device comprises a through hole 34, 96 at an end of the strain relief device (fig. 12, 13), wherein the through hole comprises a deflecting wall 62, wherein the conductive wire is deflected by the deflecting wall of the strain relief device such that the conductive wire is blocked against the deflecting wall when the conductive wire is stressed in tension (fig. 10), and the deflecting wall extends along an axis which is misaligned with the longitudinal axis of the strain relief device.  Hasircoglu does not expressly disclose the device is an implantable lead, and the connector is configured to be connected to an implantable medical device, such as a cardiac stimulation, a defibrillation or a neuromodulation device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try utilizing the strain relief device configuration with an implantable medical device and implantable lead as the device of Hasircoglu is analogous art in helping solve the problem of stressing wires when placed in tension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792